Case: 19-40356      Document: 00516317380          Page: 1     Date Filed: 05/12/2022




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 19-40356                        May 12, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Kirk Ross Engle,

                                                             Petitioner—Appellant,

                                        versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                              USDC No. 6:18-CV-8


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Don R. Willett, Circuit Judge:
          In 2016, a Texas jury convicted Kirk Engle of felony aggravated assault
   with a deadly weapon. Engle initiated this postconviction proceeding in
   federal district court after unsuccessfully petitioning Texas state courts for a
   writ of habeas corpus. The district court rejected all of Engle’s claims of trial
   error. Engle then sought a certificate of appealability, which this court
   granted as to the claim of prosecutorial misconduct. We now consider that
   claim on the merits. Although we agree with Engle that certain conduct by
   the prosecutor during the trial violated the Due Process Clause, we conclude
Case: 19-40356     Document: 00516317380           Page: 2   Date Filed: 05/12/2022




                                    No. 19-40356


   that Engle was not prejudiced by the violation. We therefore AFFIRM the
   judgment below denying habeas relief.
                                         I
          According to trial testimony, the events that gave rise to Engle’s
   conviction occurred on the evening of August 19, 2014 in Yorktown, Texas.
   Firefighters from the Yorktown Volunteer Fire Department were called to
   the scene of a brush fire. When they arrived, Engle was standing nearby and
   told them he had started the fire intentionally. He taunted the firefighters,
   saying “f*** the fire department” and discouraging them from putting out
   the fire. As firefighter Brian Smolik prepared to extinguish the blaze anyway,
   Engle said, “Do you want to die tonight?” and then stabbed Smolik in the
   stomach with a knife. When Smolik’s fellow volunteer Monte Riedel moved
   to intervene, Engle threatened, “Do you want to get stabbed tonight, too?”
   before fleeing on foot. Eric Von Helbing, another firefighter on the scene,
   called the police and paramedics. Smolik was transported to the hospital,
   where he remained for four days, three of which he spent in the ICU.
          Police quickly found Engle wandering the streets and placed him
   under arrest. Upon being handcuffed, Engle told the officers, “I was waiting
   for you,” explaining that he “wanted to go back home” and that “the
   penitentiary [wa]s [his] home.” The officers discovered through a pat-down
   of Engle that he had disposed of the knife. Despite thoroughly searching the
   area, police never recovered the weapon. As the officers were transporting
   Engle to booking, he explained to them that Smolik was “in the wrong place
   at the wrong time.” Engle further expressed that he found it “hard making it
   outside of prison” and “didn’t want to get out.” At one point during the ride,
   Engle overheard one of the officers misspell Engle’s name to dispatch and
   spoke up to correct the error. Shortly after Engle arrived at the DeWitt
   County Sheriff’s Office, Texas Ranger Troy Wilson attempted to question




                                         2
Case: 19-40356        Document: 00516317380          Page: 3     Date Filed: 05/12/2022




                                      No. 19-40356


   Engle about the stabbing. Ranger Wilson entered the interview room,
   activated his digital audio recorder, and introduced himself to Engle. Engle
   responded by expressing that he wanted to go back to prison and that “this
   [was] what it took.” Wilson then gave Engle the Miranda warnings, followed
   by the warning required by state statute of his right to terminate police
   questioning. 1 Engle then responded, “terminate” before standing up and
   being escorted out of the room.
          A DeWitt County grand jury indicted Engle for felony aggravated
   assault with a deadly weapon. 2 Engle pleaded not guilty and the case
   proceeded to a jury trial. Engle did not dispute that he stabbed Smolik.
   Instead, Engle raised a defense of temporary insanity due to involuntary
   intoxication. Taking the stand in his own defense, Engle testified that an
   adverse reaction to the common antidepressant Lexapro caused him to suffer
   blackouts and fits of rage. Engle admitted on cross examination, however,
   that he had a longstanding tendency to fly into violent rages even years before
   he began taking Lexapro, and that he was telling acquaintances in the months
   leading up to the stabbing that he wanted to return to prison. Importantly for
   present purposes, the prosecutor also cross-examined Engle regarding his
   actions when Ranger Wilson attempted to question Engle about the stabbing
   incident, leading to the following exchange:
          Q. So — and then [Ranger Wilson] started reading you your rights.
          Do you remember that?
          A. I heard it.
          Q. And he said you have the right to terminate the interview at any
          time, didn’t he?



          1
              See Tex. Code Crim. Proc. art. 38.22, § 2(a)(5).
          2
              See Tex. Penal Code § 22.02(a)(2).




                                           3
Case: 19-40356      Document: 00516317380           Page: 4    Date Filed: 05/12/2022




                                     No. 19-40356


          A. Yes, sir.
          Q. And what did you say?
          A. Terminate.
          Q. You said terminate. Stood up and walked out. Sounds like you
          knew exactly what was going on then, doesn’t it?
          A. It would have made more sense if I tried to tell him my side of the
          story.
          Q. Would it make more sense in what way? What do you mean?
          A. Like right now, if I talked to him I’ll tell him my side.
          Q. Uh-huh.
          A. At that time I was not in my right mind. I was talking but I was not
          in my right mind.
          Q. But, for whatever reason, he reads you your rights, he gives you
          one of them, which is that you’ve got the right to terminate this at
          any time, and you said terminate, stood up and walked out. Right?
          A. Yes, sir.
          Q. It sounds as if you knew exactly what he was telling you in your
          warnings and you understood them and you chose to exercise one of
          your rights, doesn’t it?
          A. That’s what it sounds like, sir.
          In support of his defense, Engle offered testimony from a psychiatrist,
   Dr. Thomas Demoor, who testified that selective serotonin reuptake
   inhibitors (SSRIs) such as Lexapro can cause mania, characterized by
   “increasing agitation or irritability or aggression,” in patients with bipolar
   depression—a condition from which, “in [Demoor’s] opinion,” Engle
   suffered. Demoor believed that Engle’s adverse reaction to Lexapro “led to
   a manic state that caused his aggressive outburst.” Demoor admitted,
   however, that he “couldn’t evaluate [Engle’s] state of mind at the time of the
   event . . . [b]ecause [Engle] told [him] he didn’t remember the event.”




                                          4
Case: 19-40356      Document: 00516317380           Page: 5     Date Filed: 05/12/2022




                                     No. 19-40356


   Instead, Demoor formed his opinion based on a “review[] [of] [Engle’s]
   medical records,” “the witness statements from the assault,” and “[the
   State’s expert witness] Dr. Kutnick’s reports.”
          The defense also offered the testimony of three other witnesses. One
   was a nurse at the DeWitt County Jail who was tasked with administering
   inmates’ medications. She testified only that Engle began refusing to take
   Lexapro when he arrived at the facility on the weekend of August 23, 2014,
   though the prosecutor stressed on cross-examination that this was five days
   after Engle was arrested for stabbing Smolik. The defense also called a
   corporal at the same jail who also helped dispense medications to inmates.
   She testified that shortly after Engle was housed at the jail in connection with
   the stabbing, he had become “agitated” on occasion after taking Lexapro,
   “pacing in the cell and yelling and talking loud” before wearing himself out.
   The corporal admitted on cross-examination that Engle did not harm himself
   or otherwise act violently during these periods. Engle’s mother also testified
   on his behalf that she noticed him becoming more “forgetful” and “angry,”
   and “crying” more often, after starting Lexapro. She admitted on cross-
   examination that she nonetheless continued to bring the medication to the
   jail for Engle to use even after his arrest, and that some of his hostile behavior
   persisted even when he was off Lexapro.
          The State’s case was naturally aimed at rebutting Engle’s defense of
   insanity due to involuntary intoxication. The prosecutor elicited testimony
   about the events surrounding the stabbing and Engle’s subsequent arrest,
   including Engle’s taunting of the firefighters, his admission to the police that
   he had been “waiting” for them, and his expressed desire to return to prison.
   During the prosecutor’s direct examination of Ranger Wilson, Wilson was
   asked about his questioning of Engle after the arrest, resulting in the following
   exchange:




                                           5
Case: 19-40356      Document: 00516317380           Page: 6     Date Filed: 05/12/2022




                                     No. 19-40356


          A. . . . . I didn’t ask [Engle] any questions at that time, I needed to read
          him his Miranda rights and other things, that was before, and so did a
          little housekeeping, read him his Miranda. He said he understood it
          and as soon as I finished reading his Miranda warnings, the 38.22
          warnings, he terminated the interview and walked out.
          Q. Terminated the interview?
          A. Yes.
          Q. How did he terminate it?
          A. I said, “you have the right to terminate the interview at any time.”
          He said “terminate,” stood up and walked out.
   After some further back-and-forth, a recording of the interview was then
   played for the jury, and the prosecutor then asked,
          Q. So as you’re going through these warnings that we just heard,
          what’s the defendant doing, if anything, when you’re asking do you
          understand that?
          A. He’s nodding in the affirmative that he understood that right.
          Q. Show us what you mean.
          A. Nodding his head up and down.
          Q. Okay. And at the end when you said he can terminate this interview
          at any time, what did he say?
          A. Terminate.
          Q. Terminate? And then what did he do?
          A. Stand up and start walking towards the door.
          The State also brought forth its own expert witness, psychiatrist Dr.
   Joel Kutnick, who testified that Lexapro was not known to cause rage attacks
   or temporary “blackouts” of the kind complained of by Engle, and that
   Engle’s prescribed dose of Lexapro at the time was “a standard dosage.”
   Kutnick also reviewed multiple reports from mental health professionals who
   treated or evaluated Engle in the period leading up to the stabbing. Kutnick




                                           6
Case: 19-40356      Document: 00516317380           Page: 7   Date Filed: 05/12/2022




                                     No. 19-40356


   testified, based on the contents of the reports (which were also admitted into
   evidence as exhibits), that Engle had never complained to his prescribing
   doctor about Lexapro’s effects in the past (and had at one point even asked
   for a higher dose), and that Engle had stated during an evaluation conducted
   before he began taking Lexapro that he used “rage stages” “as an excuse to
   become violent.” Kutnick conceded that SSRIs such Lexapro can cause
   mania in patients with bipolar disorder. Nevertheless, after reviewing the
   hour-long police footage of Engle’s arrest and subsequent transport to
   booking so as to observe his demeanor as these events unfolded, Kutnick
   testified that, in his professional judgment, Engle was not in a manic state at
   the time. Furthermore, Kutnick explained, Engle was also taking Seroquel (a
   mood stabilizer) during the period in question, and it was “much more rare”
   for SSRIs to cause mania even in patients suffering from bipolar depression
   if they are also taking a mood stabilizer.
          The State also called a caseworker from the mental health facility that
   had overseen Engle’s treatment in the roughly four-month period leading up
   to his attack on Smolik. Throughout that time, Engle was on Lexapro as part
   of his course of treatment. The caseworker testified that he spent an hour
   each week with Engle at his home—mainly “to remind him to take
   medication and reorder prescriptions on time, keep doctors’ appointments”
   and meet with his parole officer—but that Engle never once reported any
   complaints about his medication.
          The prosecutor chronicled all of this evidence of Engle’s sanity in his
   lengthy summation, during which he also made this comment:
          Well, [Ranger Wilson] says [to Engle], “okay, well, let me give
          you your rights and let’s see, you know, let’s talk about it some
          more,” and he goes, “you have the right to terminate your
          interview.” What does [Engle] say? He says “terminate,”




                                           7
Case: 19-40356           Document: 00516317380               Page: 8   Date Filed: 05/12/2022




                                              No. 19-40356


            stands up and walks out. Now, that doesn’t sound like an
            insane person to me.
   The jury found Engle guilty of the charged offense of felony aggravated
   assault with a deadly weapon. The trial judge then found that Engle was a
   habitual offender under Tex. Penal Code § 12.42 and accordingly
   sentenced him to forty years’ incarceration. His conviction was affirmed on
   direct appeal, with the appellate court rejecting Engle’s sole point of error
   regarding the limitations on his expert witness’s testimony. 3
            In September 2017, Engle filed a petition for a writ of habeas corpus
   in Texas state court, raising several claims of error, including prosecutorial
   misconduct. The Texas Court of Criminal Appeals denied his petition
   without a written opinion. Engle then initiated this postconviction
   proceeding in federal district court, seeking habeas relief under 28 U.S.C.
   § 2254. The district court rejected all five of Engle’s grounds for relief. 4
   Engle then moved this court for a certificate of appealability (COA), 5 which
   was denied as to all his claims except:
            whether the prosecution engaged in misconduct by
            commenting on Engle’s post-arrest, post-Miranda silence to
            rebut his defense of insanity by involuntary intoxication, Doyle
            v. Ohio, 426 U.S. 610 (1976); Wainwright v. Greenfield, 474 U.S.
            284 (1986), and, if so, whether this misconduct had a
            “substantial and injurious effect or influence in determining




            3
             See Engle v. State, No. 13-16-00270-CR, 2017 WL 219119 (Tex. App.—Corpus
   Christi Jan. 19, 2017, pet. ref’d).
            4
                See Engle v. Davis, No. CV V-18-0008, 2019 WL 1429623 (S.D. Tex. Mar. 28,
   2019).
            5
                See 28 U.S.C. § 2253(c)(2).




                                                   8
Case: 19-40356          Document: 00516317380            Page: 9   Date Filed: 05/12/2022




                                          No. 19-40356


          the jury’s verdict.” United States v. Chavez, 193 F.3d 375, 379
          (5th Cir. 1999).
   These are the only issues before us in this appeal.
                                               II
          Our review of collateral attacks on state criminal convictions is
   governed by the federal Antiterrorism and Effective Death Penalty Act
   (AEDPA). AEDPA states, in relevant part, that a federal court cannot grant
   a state prisoner’s habeas petition “with respect to any claim that was
   adjudicated on the merits in State court proceedings”—as both parties agree
   Engle’s claim was—unless the state court’s decision “was contrary to, or
   involved an unreasonable application of, clearly established Federal law, as
   determined by the Supreme Court of the United States.” 6 This provision
   establishes a “‘highly deferential standard for evaluating state-court
   rulings’” that requires federal courts to give those rulings “the benefit of the
   doubt.” 7 We cannot conduct “our own independent inquiry into whether the
   state court was correct as a de novo matter. . . . Relief is available under
   [AEDPA] only if the state court’s decision is objectively unreasonable.” 8
   The question is whether “fairminded jurists could disagree” as to how the
   Supreme Court’s caselaw applies to the circumstances that the state court
   confronted; if so, then we cannot set aside the state court’s conclusion. 9 This
   deference applies even where, as here, the state court has denied habeas relief




          6
              28 U.S.C. § 2254(d)(1).
          7
            Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (quoting Lindh v.
   Murphy, 521 U.S. 320, 333, n.7 (1997)).
          8
              Yarborough v. Alvarado, 541 U.S. 652, 665 (2004).
          9
              Id. at 664.




                                                9
Case: 19-40356          Document: 00516317380                Page: 10       Date Filed: 05/12/2022




                                              No. 19-40356


   without a written opinion. In such cases, the habeas petitioner must “show[]
   there was no reasonable basis for the state court to deny relief.” 10
           At the same time, however, “AEDPA does not ‘require state . . .
   courts to wait for some nearly identical factual pattern before a legal rule must
   be applied.’” 11 On the contrary, a state court’s application of a principle
   established by Supreme Court caselaw may still be “unreasonable” for
   AEDPA purposes even if the state court confronted “a set of facts ‘different
   from those of the case in which the principle was announced.’” 12 “Certain
   principles are fundamental enough that when new factual permutations arise,
   the necessity to apply the earlier rule will be beyond doubt.” 13
                                          *        *         *
           With these principles in mind, we consider Engle’s claim of
   prosecutorial misconduct. During his trial, the prosecutor elicited testimony
   that Engle had invoked his right to terminate police interrogation after being
   advised of this right. The prosecutor then argued to the jury during his
   summation that Engle’s termination of the interview was evidence that Engle
   was sane at the time of the offense. Engle argues that the prosecutor’s
   conduct in doing so deprived Engle of “due process of law” in violation of
   the Fourteenth Amendment. 14 Moreover, Engle contends, the Supreme
   Court’s caselaw clearly establishes that the prosecutor’s actions violated the
   Due Process Clause. We agree with Engle on both points.


           10
                Harrington v. Richter, 562 U.S. 86, 98 (2011).
           11
             Panetti v. Quarterman, 551 U.S. 930, 953 (2007) (quoting Carey v. Musladin, 549
   U.S. 70, 81 (2006) (Kennedy, J., concurring in judgment)).
           12
                Id. (quoting Lockyer v. Andrade, 538 U.S. 63, 76 (2003)).
           13
                Yarborough, 541 U.S. at 666.
           14
                See U.S. Const. amend. XIV, § 1 cl. 3.




                                                  10
Case: 19-40356          Document: 00516317380              Page: 11      Date Filed: 05/12/2022




                                            No. 19-40356


           In Doyle v. Ohio, the Supreme Court held that the “use for
   impeachment purposes” of a criminal defendant’s “silence, at the time of
   arrest and after receiving Miranda warnings, violate[s] the Due Process
   Clause.” 15 The Court reasoned that, although “the Miranda warnings
   contain no express assurance that silence will carry no penalty, such
   assurance is implicit to any person who receives the warnings,” and hence
   “it would be fundamentally unfair” to allow that person’s “silence to be used
   to impeach an explanation subsequently offered at trial.” 16 It made no
   difference that the defendants in that case, “when cross-examined about
   their silence, did not offer reliance on Miranda warnings as a justification. . . .
   After an arrested person is formally advised” that “he has a right to remain
   silent, the unfairness occurs when the prosecution . . . undertake[s]
   impeachment on the basis of what may be the exercise of that right.” 17 The
   Court relied on Doyle a decade later in Wainwright v. Greenfield, which held
   that the Due Process Clause also prohibits a prosecutor from rebutting an
   insanity defense by using a defendant’s “silence after receiving Miranda
   warnings []as evidence of his sanity.” 18 Moreover, the Court explained,
   “silence” in this context “does not mean only muteness; it includes the



           15
             426 U.S. 610, 619 (1976). Note that Doyle’s holding was grounded in the Due
   Process Clause rather than the right against compelled self-incrimination; the latter, the
   Court has explained, “is not violated when a defendant who testifies in his own defense is
   impeached with his prior silence.” Jenkins v. Anderson, 447 U.S. 231, 235 (1980).
           16
              426 U.S. at 618. Though we presume most are familiar with the famous Miranda
   warnings, we nonetheless offer a brief refresher: “when an individual is taken into custody”
   and “subjected to questioning, . . . [h]e must be warned prior to any questioning that he has
   the right to remain silent, that anything he says can be used against him in a court of law,
   that he has the right to the presence of an attorney, and that if he cannot afford an attorney
   one will be appointed for him.” Miranda v. Arizona, 384 U.S. 436, 478–79 (1966).
           17
                426 U.S. at 619 n.10 (emphasis added).
           18
                474 U.S. 284, 285 (1986).




                                                 11
Case: 19-40356           Document: 00516317380           Page: 12       Date Filed: 05/12/2022




                                          No. 19-40356


   statement of a desire to remain silent, as well as of a desire to remain silent
   until an attorney has been consulted.” 19
           On the other hand, the Supreme Court has declined to apply Doyle in
   cases where defendants had not been Mirandized, reasoning that, “[i]n the
   absence of the sort of affirmative assurances embodied in the Miranda
   warnings,” it does not “violate[] due process of law for a State to permit
   cross-examination as to postarrest silence when a defendant chooses to take
   the stand.” 20 The key difference between such cases and those in which the
   Court found a due-process violation was that the latter involved government
   action that frustrated defendants’ reliance on official assurances of their
   rights. 21
           We think it follows naturally and necessarily from this caselaw that the
   prosecution in this case violated Engle’s due-process rights. At the outset of
   custodial interrogation following his arrest, Ranger Wilson gave Engle the
   statutorily required warning that he “ha[d] the right to terminate the
   interview at any time.” Engle immediately invoked this right. The prosecutor
   subsequently relied on that invocation at trial as evidence of Engle’s sanity.
   Just as in the cases discussed earlier in which the Supreme Court found a due-
   process violation, the State advised Engle of his rights and thereby
   “implicitly promise[d] that any exercise of those rights w[ould] not be
   penalized,” but “then s[ought] to make use of [his] exercise of those rights




           19
                Id. at 295 n.13.
           20
              Fletcher v. Weir, 455 U.S. 603, 607 (1982) (per curiam); see also Anderson v.
   Charles, 447 U.S. 404 (1980) (per curiam); Jenkins, 447 U.S. at 240.
           21
            See Wainwright, 474 U.S. at 292 (“The point of the Doyle holding is that it is
   fundamentally unfair to promise an arrested person that his silence will not be used against
   him” and then “breach that promise by using the silence to impeach his trial testimony.”).




                                               12
Case: 19-40356         Document: 00516317380                 Page: 13        Date Filed: 05/12/2022




                                             No. 19-40356


   in obtaining his conviction.” 22 The State, in doing so, violated the clearly
   established strictures of the Due Process Clause, as construed by the Court.
           The State argues, however, that Doyle and Wainwright are different
   from this case in an important respect: the defendants in the former two cases
   invoked their right to silence in reliance (or at least presumed reliance) on the
   warnings required by Miranda, whereas Engle invoked his right to terminate
   police questioning in reliance on a warning required by Article 38.22 of the
   Texas Code of Criminal Procedure. 23 The State correctly points out that,
   although Miranda established a right to terminate custodial questioning, this
   was not one of the rights of which the Court held that suspects must be
   apprised before questioning begins. 24 Thus, in the State’s view, the Supreme
   Court has not spoken to the question at hand—that is, whether a defendant’s
   reliance on warnings required by mere state statute should be treated the
   same as a defendant’s reliance on warnings required by the Miranda decision.




           22
                Id.
           23
              See Tex. Code Crim. Proc. art. 38.22 §§ 2, 3 (“No oral or sign language
   statement,” nor any “written statement,” made by “an accused . . . as a result of custodial
   interrogation shall be admissible against the accused in a criminal proceeding unless,” inter
   alia, “the accused, prior to making the statement, . . . received . . . a warning that . . . he has
   the right to terminate the interview at any time.”).
           24
             See Miranda, 384 U.S. at 471–75. While we have never expressly recognized that
   Miranda does not require the authorities to warn suspects of the right to cut off questioning,
   Miranda itself arguably makes this clear, see id., and other courts have uniformly (and, in
   our view, rightly) read Miranda as requiring no such warning. See, e.g., Robertson v. State,
   871 S.W.2d 701, 713 (Tex. Crim. App. 1993); Wofford v. State, 952 S.W.2d 646, 657 (Ark.
   1997); State v. McGhee, 280 N.W.2d 436, 441 (Iowa 1979); State v. Lowery, 427 P.3d 865,
   893 (Kan. 2018); Com. v. Lewis, 371 N.E.2d 775, 776–77 (Mass. 1978); People v. Castille, 29
   Cal. Rptr. 3d 71, 88 (Ct. App. 2005); State v. Mitchell, 482 N.W.2d 364, 373 (Wis. 1992);
   United States v. Lares-Valdez, 939 F.2d 688, 689 (9th Cir. 1991); United States v. Crumpton,
   824 F.3d 593, 610–11 (6th Cir. 2016); 2 Wayne R. LaFave et al., Criminal
   Procedure § 6.8(d) (4th ed. Nov. 2021 update) (citing cases).




                                                   13
Case: 19-40356          Document: 00516317380               Page: 14        Date Filed: 05/12/2022




                                            No. 19-40356


           We do not believe that the State’s proffered distinction between this
   case and the applicable Supreme-Court precedent is material. Doyle and the
   Court’s subsequent cases applying its holding, as we read them, establish that
   a due-process violation occurs whenever (1) a defendant is assured by the
   authorities that he has a certain right, (2) the defendant exercises the right,
   and (3) the prosecution uses the defendant’s exercise of the right as evidence
   against him at trial. It makes no difference whether the assurance given to the
   defendant was required by the federal Constitution or instead by statute, as
   in this case; it is the defendant’s frustrated reliance on an official assurance
   that violates the Constitution. The warning required by Article 38.22 of the
   Texas Code of Criminal Procedure of a suspect’s right to terminate
   interrogation, no less than the warnings required by Miranda, carries with it
   the “implicit [assurance] to any person who receives the warning[]” that
   invoking the right to terminate “will carry no penalty,” and hence it would
   be just as “fundamentally unfair . . . to allow” such an invocation to be used
   against a defendant at trial as it would to do the same with a defendant’s
   Miranda-induced choice to remain silent. 25 “The implicit promise, the
   breach, and the consequent penalty are identical in both situations.” 26
           Indeed, the Court’s reasoning in Doyle confirms that the source of the
   right on whose assurance a defendant relies is irrelevant. The Doyle majority
   supported its holding by citing a prior case where the Court had held that it
   was improper for a prosecutor to ask jurors to draw adverse inferences from
   a defendant’s refusal to answer a question at trial that the judge (incorrectly)


           25
                Doyle, 426 U.S. at 618.
           26
                Wainwright, 474 U.S. at 292; see also Phelin v. Kenderdine, 20 Pa. 354, 363 (1853)
   (“When a witness declines answering a question” and “the privilege claimed by the witness
   be allowed, the matter is at an end. . . . [N]o inferences whatever can be legitimately drawn
   by . . . the claim of privilege [or] its allowance . . . . The allowance of the privilege would be
   a mockery of justice, if either party is to be affected injuriously by it.”).




                                                  14
Case: 19-40356          Document: 00516317380               Page: 15       Date Filed: 05/12/2022




                                            No. 19-40356


   told the defendant he had the right not to answer. 27 “[B]ecause the privilege
   had been granted, even if erroneously,” the Doyle Court explained, “the
   requirements of fair trial made it error for the trial court to permit comment
   upon the defendant’s silence.” 28 Obviously, then, Doyle’s due-process
   holding is not confined to instances in which defendants have detrimentally
   relied on assurances of their rights under the federal Constitution, since Doyle
   favorably cited a case in which a defendant had detrimentally relied on an
   assurance that was not required by any provision of law. And if it violated the
   Due Process Clause to frustrate a defendant’s reliance on an incorrect
   assurance that he had a right not to answer a particular question, then surely
   it violated the Due Process Clause to frustrate Engle’s reliance on a correct
   assurance that he had the right to terminate police questioning.
           Our confidence in our understanding of the Supreme Court’s
   decisions is fortified by caselaw from other courts that reflects a similar
   understanding. 29 For instance, the Texas Court of Criminal Appeals has
   relied on Doyle to hold that a defendant’s invocation of the right to an
   attorney after being advised of that right could not be offered as evidence
   against him at trial, even though the advisement was given prematurely (that
   is, before the right of which the defendant was advised had attached):


           27
              See Johnson v. United States, 318 U.S. 189 (1943). While Johnson itself justified
   this holding as an exercise of the Supreme Court’s supervisory power over inferior federal
   courts, the Court subsequently made clear in Doyle that the basic requirements of due
   process would have compelled the same conclusion. See Doyle, 426 U.S. at 619 n.9.
           28
                Doyle, 426 U.S. at 619 n.9 (int’l quotes/cites omitted).
           29
             While AEDPA “restricts the source of clearly established law to Supreme Court
   precedent, a federal court may consider other authorities” as persuasive authority in
   determining “whether [a] state court’s adjudication was contrary to or an unreasonable
   application of the Supreme Court’s clearly established precedents.” Brian R. Means,
   Postconviction Remedies § 29:28 (June 2021 update); accord Reed v. Quarterman,
   504 F.3d 465, 487 (5th Cir. 2007); Grim v. Fisher, 816 F.3d 296, 308 n.6 (5th Cir. 2016).




                                                  15
Case: 19-40356          Document: 00516317380             Page: 16      Date Filed: 05/12/2022




                                           No. 19-40356


           [A]dverse use of evidence that a defendant invoked a right or
           privilege which has been granted him, is constitutionally
           impermissible. This is true even though the right or privilege
           was erroneously extended to a defendant, because the
           requirements of a fair trial make it impermissible to tell a
           defendant that he has a right, even if erroneously, and then use
           his exercise of that right against him. 30
   The high courts of Kentucky and Vermont have also cited Doyle in reaching
   the same conclusion on similar facts. 31 Collectively, these cases stand for the
   proposition that Doyle’s due-process holding is not limited to defendants’
   detrimental reliance on assurances required by the U.S. Constitution or
   Miranda, but rather extends to similar assurances grounded in other sources
   of law (and even to assurances given by mistake).
           Most on-point of all, however, is a 1993 decision of the California
   Court of Appeals in which a criminal defendant had been assured by the
   authorities that he enjoyed certain statutory rights, yet the prosecutor later
   introduced the defendant’s exercise of those rights as evidence against him.
   The court held that the prosecutor’s action violated the Due Process Clause,
   rejecting an argument reminiscent of the one made by the State in this case:
           [The state] note[s] that while the rights at the center of Doyle
           are constitutionally-based, the rights accorded defendant here
           are statutory creations. . . . [T]his is a distinction without a
           difference because the principle of unfairness is the same . . .
           whether the rights at issue are statutorily-created or
           constitutionally-based . . . . What implicates due process here
           is not the derivation of the legal rights at issue—constitutional
           or statutory—but rather the principle that the state cannot


           30
                Hardie v. State, 807 S.W.2d 319, 322 (Tex. Crim. App. 1991).
           31
             See Bartley v. Com., 445 S.W.3d 1, 9–10 (Ky. 2014); State v. Mosher, 465 A.2d 261,
   265 (Vt. 1983).




                                                 16
Case: 19-40356          Document: 00516317380               Page: 17       Date Filed: 05/12/2022




                                            No. 19-40356


           provide a right, implicitly assure that its exercise carries no
           penalty, and then use that exercise as prosecution evidence. 32
   To the same effect is a Connecticut court’s decision holding that warnings
   required by state statute may induce the type of reliance that triggers Doyle. 33
           We are persuaded by this reasoning, as well as by that of other courts
   that have likewise found Doyle-style due process violations where defendants
   detrimentally relied on assurances of their rights or privileges, even though
   such rights or privileges were non-constitutional in nature. 34 The parties
   have not cited, nor have we identified, any cases reaching the opposite
   conclusion. We submit that “fairminded jurists” could reasonably reach only
   one conclusion as to how the Supreme Court’s caselaw applies to the facts
   before us: the prosecutor violated the Due Process Clause when he used
   Engle’s invocation of his right to terminate custodial interrogation as




           32
                People v. Sutton, 23 Cal. Rptr. 2d 632, 638 (Ct. App. 1993).
           33
             See State v. Crosby, 641 A.2d 406, 409 (Conn. App. 1994) (accepting defendant’s
   “argu[ment] that the giving of warnings at his arraignment . . . , pursuant to General
   Statutes § 54–1b and Practice Book § 637, triggers the application of Doyle”).
           34
              See People v. Brown, 756 P.2d 204, 212–13 (Cal. 1988) (reliance on trial court’s
   ruling granting immunity); State v. Woomer, 284 S.E.2d 357, 358 (S.C. 1981) (reliance on
   trial court’s imposition of ex ante limitations on scope of cross-examination).
            It is true that the Supreme Court in South Dakota v. Neville, a subsequent case
   declining to extend Doyle’s holding, noted that one way in which that case differed from
   Doyle was that “the right to silence underlying the Miranda warnings is one of
   constitutional dimension.” 459 U.S. 553, 565 (1983). This observation, however, did not
   form the core of the Court’s reasoning in Neville, and we certainly do not understand the
   remark as a holding that due process is only implicated if a defendant relies on assurances
   that he has a federal constitutional right. At any rate, even if this statement from Neville were
   so understood, it would not change our conclusion that Engle’s due process rights were
   violated in this case. After all, the Miranda Court made clear that the right to terminate
   police questioning is of a constitutional dimension (even though the police are not required
   to warn the defendant that he has such a right). See 384 U.S. at 473–74.




                                                  17
Case: 19-40356         Document: 00516317380                Page: 18      Date Filed: 05/12/2022




                                            No. 19-40356


   evidence of sanity, since Engle ostensibly invoked that right in reliance on an
   official assurance that he was entitled to terminate questioning at any time.
                                                 III
          That Engle’s due-process rights were violated does not necessarily
   mean, however, that he is entitled to habeas relief. He must also demonstrate
   prejudice—that is, that the constitutional error was sufficiently serious as to
   call the outcome of his trial into doubt. 35 This is where Engle falls short.
          In considering Doyle claims raised on collateral attack, federal courts
   apply the test of prejudice established by the Supreme Court in Brecht v.
   Abrahamson, which calls on us to “review[] the record to determine whether
   the alleged error had substantial and injurious effect or influence in
   determining the jury’s verdict.” 36 Under this standard, “a constitutional
   trial error is not so harmful as to entitle a defendant to habeas relief unless”
   he shows that “there is more than a mere reasonable possibility that it
   contributed to the verdict. It must have had a substantial . . . influence in
   determining the verdict.” 37 “The Brecht standard applies even when, as here,
   the state court did not analyze the issue.” 38
          We begin our prejudice inquiry by noting that Engle raised the
   “affirmative defense to prosecution” recognized by Texas law “that, at the
   time of the alleged offense, the defendant, as a result of a severe mental defect
   caused by involuntary intoxication, did not know that his conduct was




          35
               See United States v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999).
          36
               Id. (citing Brecht, 507 U.S. 619, 637 (1993)).
          37
               Woods v. Johnson, 75 F.3d 1017, 1026 (5th Cir. 1996).
          38
               Atkins v. Hooper, 979 F.3d 1035, 1049 (5th Cir. 2020).




                                                  18
Case: 19-40356          Document: 00516317380             Page: 19        Date Filed: 05/12/2022




                                           No. 19-40356


   wrong.” 39 “‘[W]rong’ in this context means ‘illegal.’” 40 The defendant
   bears the burden of proving insanity due to involuntary intoxication by a
   preponderance of the evidence. 41 Engle does not dispute that the jury charge
   in his case accurately explained the elements of this defense.
           Our careful review of the record leaves us with the firm impression
   that the constitutional violation did not have a substantial effect on the
   verdict. 42 For one, the prosecution’s references to Engle’s termination of
   questioning were relatively infrequent. 43 That fact was mentioned in the
   prosecutor’s opening argument and again during his direct examination of
   Ranger Wilson, but only twice did the prosecutor suggest any kind of
   connection between Engle’s termination of questioning and his sanity: during
   an exchange with Engle on cross-examination (which comprised less than
   two pages of an approximately 70-page transcript of Engle’s cross-


           39
          Mendenhall v. State, 77 S.W.3d 815, 818 (Tex. Crim. App. 2002) (citing Tex.
   Penal Code § 8.01(a)).
           40
                Ruffin v. State, 270 S.W.3d 586, 592 (Tex. Crim. App. 2008).
           41
                See Tex. Penal Code § 2.04(d).
           42
              Although we could have disposed of this case based on our conclusion that any
   constitutional violation was not prejudicial and thereby avoided deciding whether a
   violation (or at least a violation sufficiently obvious to warrant relief under AEDPA) did in
   fact occur during Engle’s trial, see Cotton v. Cockrell, 343 F.3d 746, 752 (5th Cir. 2003), we
   elect to address both issues here “in order to provide clarity and guidance” for officials and
   courts going forward—as we often do in cases involving qualified immunity, despite
   enjoying “discretion to leapfrog the merits and go straight to whether the alleged violation
   offended clearly established law,” Joseph v. Bartlett, 981 F.3d 319, 331 (5th Cir. 2020); see
   also Buehler v. Dear, 27 F.4th 969, 982 (5th Cir. 2022). We are not alone in this regard; the
   Supreme Court, too, “ha[s] often recognized the existence of a constitutional right . . . and
   then gone on to find that the claim at issue fails.” Stop the Beach Renourishment, Inc. v. Fla.
   Dep’t of Env’t Prot., 560 U.S. 702, 716 (2010) (plurality opinion) (citing cases).
           43
              See Brecht, 507 U.S. at 639 (finding no prejudice in part because “[t]he State’s
   references to petitioner’s post-Miranda silence were infrequent, comprising less than two
   pages of the 900–page trial transcript in this case”).




                                                 19
Case: 19-40356        Document: 00516317380              Page: 20       Date Filed: 05/12/2022




                                          No. 19-40356


   examination and a nearly 300-page guilt-phase trial transcript), and once
   more during the prosecutor’s roughly 6,100-word summation, of which less
   than 60 words (about four sentences) made any reference to Engle’s
   termination of questioning.
           Moreover, the prosecutor’s fleeting mentions of Engle’s invocation of
   his right to terminate police questioning were merely cumulative of the
   State’s other, far stronger evidence of Engle’s lucidity at the time he stabbed
   Smolik. 44 The prosecution elicited testimony that, just before the assault,
   Engle explained to the firefighters that he had started the fire on purpose, as
   well as that Engle told the police who arrested him that he had been “waiting
   for [them]” and had wanted to return to prison. Engle apparently had the
   presence of mind at the time of his arrest that, upon overhearing one of the
   officers misspelling Engle’s name to dispatch, he interjected to correct the
   spelling. Engle then explained to Ranger Wilson after arriving at the Sheriff’s
   Office that he wanted to go back to prison and that “this [was] what it took.”
   Once the jury had heard the foregoing evidence of Engle’s lucidity at the time
   of the offense, it is quite implausible that testimony that Engle terminated
   police interrogation by uttering a single word—a fact far less probative of his
   sanity than the extensive testimony about his contemporaneous interactions
   with police and firefighters 45—could have substantially affected the verdict.
           On the whole, even setting aside the improper mentions of Engle’s
   invocation of his right to terminate police interrogation, the evidence offered



           44
              See Brecht, 507 U.S. at 639 (improper admission of evidence was not prejudicial,
   in part because evidence was merely “cumulative” of other, properly admitted evidence).
           45
             An arrestee’s refusal to talk to police is, as the Supreme Court has remarked,
   often “ambiguous and thus of dubious probative value,” “for in a given case there may be
   several explanations for the silence that are consistent with the existence of an exculpatory
   explanation.” Doyle, 426 U.S. at 619 n.8.




                                                20
Case: 19-40356         Document: 00516317380             Page: 21       Date Filed: 05/12/2022




                                          No. 19-40356


   by the State to rebut his claim of temporary insanity was overwhelming. 46
   First, there was the testimony recounted earlier regarding his interactions
   with firefighters and police on the night he was arrested, which indicated that
   Engle was alert and coherent around the time of the offense. Similarly, the
   State introduced substantial evidence that Engle had planned the stabbing in
   advance in order to get himself sent back to prison. That Engle planned his
   crime beforehand is probative of sanity, 47 and his understanding that stabbing
   someone would land him in prison reflects Engle’s appreciation of the
   wrongfulness—that is, illegality—of such conduct. There was also
   considerable testimony tending to show that Engle’s claims of having been
   rendered insane by Lexapro were spurious. The State’s expert Dr. Kutnick
   testified that rage attacks or “blackouts” of the kind Engle claimed to have
   suffered were not common side effects of Lexapro and were especially
   unlikely given that he was simultaneously taking a mood stabilizer. Kutnick
   also testified as to his professional opinion, based on the video evidence and
   Engle’s mental-health records, that Engle was not experiencing mania or any
   other form of temporary insanity when he committed the assault. Those
   records, which were admitted into evidence as exhibits, gave no indication
   that Engle had ever complained to prescribers about Lexapro’s effects in the
   past, and indeed indicated that he had once asked for a higher dose. Engle’s
   mental health caseworker during the months preceding the assault likewise
   testified that Engle had never mentioned any adverse effects from Lexapro.
   Finally, there was a wealth of testimony and documentary evidence that
   Engle had a history of aggressive and violent behavior that began long before




          46
             See Brecht, 507 U.S. at 639 (finding no prejudice in part because “the State’s
   evidence of guilt was, if not overwhelming, certainly weighty”).
          47
               See Arnold v. State, 873 S.W.2d 27, 32 (Tex. Crim. App. 1993).




                                                21
Case: 19-40356         Document: 00516317380             Page: 22   Date Filed: 05/12/2022




                                          No. 19-40356


   he began taking Lexapro. The prosecutor recapped all this evidence in his
   summation.
          The evidence Engle offered in support of his insanity defense, on the
   other hand, was comparatively far weaker and, more importantly, would not
   have been any stronger if the prosecution had merely omitted mention of his
   termination of the interview with Ranger Wilson—a fact that was, as was
   previously explained, cumulative of the State’s other, far stronger evidence
   of Engle’s lucidity at the time he committed the offense.
          In light of the other evidence that Engle was not so intoxicated that he
   could not appreciate the wrongfulness of his conduct, it is virtually
   inconceivable that the jury would have bought Engle’s defense and acquitted
   him if the prosecutor had merely omitted mention of the fact that Engle
   exercised his right to terminate police questioning. Engle has thus failed to
   raise “grave doubt as to the harmlessness” of the due-process violation at his
   trial, and accordingly he is not entitled to habeas relief. 48
                                               IV
          For the reasons explained above, the district court’s judgment
   denying a writ of habeas corpus is AFFIRMED.




          48
               O’Neal v. McAninch, 513 U.S. 432, 437 (1995).




                                               22